Name: Council Directive 68/419/EEC of 20 December 1968 making a third amendment to the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: food technology;  health;  foodstuff;  natural and applied sciences
 Date Published: 1968-12-24

 Avis juridique important|31968L0419Council Directive 68/419/EEC of 20 December 1968 making a third amendment to the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption Official Journal L 309 , 24/12/1968 P. 0024 - 0024 Finnish special edition: Chapter 13 Volume 1 P. 0107 Danish special edition: Series I Chapter 1968(II) P. 0586 Swedish special edition: Chapter 13 Volume 1 P. 0107 English special edition: Series I Chapter 1968(II) P. 0597 Greek special edition: Chapter 03 Volume 4 P. 0055 Spanish special edition: Chapter 13 Volume 1 P. 0151 Portuguese special edition Chapter 13 Volume 1 P. 0151 COUNCIL DIRECTIVE of 20 December 1968 making a third amendment to the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorised for use in foodstuffs intended for human consumption (68/419/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Whereas pursuant to Articles 2 and 12 (2) of the Council Directive of 23 October 1962 1 on the approximation of the rules of the Member States concerning the colouring matters authorised for use in foodstuffs intended for human consumption, as last amended by the Council Directive of 24 October 1967 2, Member States must, not later than 31 December 1967, prohibit the use of certain colouring matters and in particular sulphonated orcein ; whereas this prohibition must take effect before the end of 1968; Whereas it has not as yet been possible to terminate scientific research on sulphonated orcein and an additional period is required in order to complete this research; Whereas it is therefore necessary to authorise the Member States concerned to suspend application of the prohibition on the use of that colouring matter so that, in the interim, all the information needed for its definitive assessment may be obtained; HAS ADOPTED THIS DIRECTIVE: Article 1 The following sentence shall be added to Article 12 (2) of the Council Directive of 23 October 1962, as amended by Article 1 (4) of the Council Directive of 25 October 1965 3: "However, in the case of sulphonated orcein, application of the amended rules may be deferred until 1 January 1972." Article 2 This Directive is addressed to the Member States. Done at Brussels, 20 December 1968. For the Council The President V. LATTANZIO 1OJ No 115, 11.11.1962, p. 2645/62. 2OJ No 263, 30.10.1967, p. 4. 3OJ No 178, 26.10.1965, p. 2793/65.